DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first 
inventor to file provisions of the AIA .


Status of Claims
This action is in reply to the Applicant’s submission filed on June 20, 2022.
Claim(s) 1-3 and 5 have been amended and are hereby entered.
Claim(s) 4 has been canceled.
Claim(s) 1-3 and 5 are currently pending and have been examined. 
This action is made Non-Final.

 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 20, 2022 has been entered.


Response to Arguments
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claimed invention integrates the judicial exception into a practical application.  Examiner disagrees.  Applicant’s claimed invention does not integrate the judicial exception into a practical application because the additional limitations fail to do more than serve as tool to implement the claimed invention.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that Examiner’s 101 rejection was improper because Applicant’s claimed invention provided additional elements that amount to significantly more than the judicial exception itself.  Examiner disagrees.  Applicant’s claimed invention did not provide significantly more than the judicial exception because the additional limitations only serve to use computer components as a tool to perform an abstract idea.  Therefore, Examiner finds Applicant’s argument non-persuasive.  
Applicant argued that the prior art did not teach or suggest Applicant’s claimed brokerage server or a brokerage agency.  Examiner disagrees. Corritorri teaches the use of a third party refund company as well as a server that acts as a link between parties involved in the refund process (see Corritorri:  pgh 5, 68, 102).  Therefore, Examiner finds Applicant’s argument non-persuasive.   
Applicant argued that the prior art did not teach or suggest Applicant’s claimed feature “wherein the information request by the intelligent terminal of the affiliated store is generated.  Examiner disagrees.   The Corritorri references teaches a terminal generating a request of the affiliated store (Corritorri:  pgh 62).  Therefore, Examiner finds Applicant’s argument non-persuasive.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-3 and 5 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

Claim(s) 1-3 and 5 are directed to a system, method, or product, which are/is one of the statutory categories of invention.  (Step 1: YES).

The Examiner has identified independent system claim 1 as the claim that represents the claimed invention for analysis and is similar to independent method Claims 3 and 5 and system Claim 2.  Claim 1 recites the following limitations:
[a payment gateway (PG) network that is configured to] process payment depending on the transferred credit card approval request from the intelligent terminal of the affiliated store; 
[a refund network that is configured to] process tax refund depending on the transferred tax refund approval request from the intelligent terminal of the affiliated store; 
[a server of a brokerage agency ("brokerage server") that is configured to] perform encryption of the credit card approval request from the intelligent terminal of the affiliated store into PG approval information depending on PG linkage and then e-request the encrypted PG approval information through the PG network, and to perform encryption of the tax refund approval request from the intelligent terminal of the affiliated store into tax refund approval information and then request the encrypted tax refund approval information through the refund network; 
and a TaxVAN server that is configured to receive a request for passport information inquiry or pre-refund limit inquiry and a pre-refund or post-refund approval request from the brokerage server through the refund network, and then process the same and accept commissions from the brokerage server, wherein the information requested by the intelligent terminal of the affiliated store is generated only through the brokerage server, wherein, when a refund from the TaxVAN server to the brokerage server is completed through a network system in response to the pre-refund or post-refund approval  request, 
These limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity because the limitations recite fundamental economic principles or practices.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic principle or practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  The intelligent terminal of an affiliated store, payment gateway (PG) network, refund network, server of a brokerage agency (“brokerage agency”), and TaxVAN server in Claim 1 are just applying generic computer components to the recited abstract limitations.  The recitation of generic computer components in a claim does not necessarily preclude that claim from reciting an abstract idea. Claim(s) 2, 3, and 5 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims recite an abstract idea)

This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of:

a system for refunding foreigner's taxes, comprising: an intelligent terminal of an affiliated store that is configured to input transaction information including card information, product price and payment information depending on IC credit card payment by a foreign buyer, input mobile passport information of the foreign buyer, which is configured by encryption and digitization of information extracted from a real passport, and request tax refund approval for tax refund processing;
the brokerage server is configured to store information depending on a refund progress decision in the brokerage server, and then, notify the affiliated store of the result in order for the affiliated store to store information immediately before the transaction is completed and to issue a credit card receipt and a tax refund receipt to the foreign buyer such that purchase and payment processing and tax refund processing at the affiliate store are performed only by the brokerage server and thus TaxVAN company receives the commissions directly through the brokerage server rather than the affiliated store to prevent incurrence of fee receivables.

The computer hardware/software is/are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and are at a high level of generality. Therefore, claim(s) 1-3 and 5 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  Accordingly, these additional elements do not change the outcome of the analysis when considered separately and as an ordered combination.  Thus, claim(s) 1-3 and 5 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more) 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund (US 2005/0096989 A1) in view of Corritori (US 2015/0242832 A1) and in further view of Ellan (US 2014/0229305 A1).   
Regarding claim(s) 1 and 2:
Ostlund teaches:
an intelligent terminal of an affiliated store that is configured to input transaction information including card information, product price and payment information depending on IC credit card payment by a foreign buyer, input mobile passport information of the foreign buyer, which is configured by [encryption and] digitization of information extracted from a real passport, and request tax refund approval for tax refund processing; (Ostlund:  pgh 32, “The terminals…are provided with means for input of purchase data…”)
Ostlund does not teach, however, Corritorri teaches:  
a payment gateway (PG) network that is configured to process payment depending on the transferred credit card approval request from the intelligent terminal of the affiliated store; (Corritorri:  pghs 16-20, “…a transaction processor configured to receive the payment transaction generated by the merchant apparatus and transmitted to it over the network, wherein the transaction processor is configured to: store data relating to the payment transaction…analyse the payment transaction record…”)
a refund network that is configured to process tax refund depending on the transferred tax refund approval request from the intelligent terminal of the affiliated store; (Corritorri:  pgh 19-20, “…determine a tax refund value…coordinate between an issuer associated with the electronic payment card and a tax authority in order to credit an account…)
a TaxVAN server that is configured to receive a request for passport information inquiry or pre-refund limit inquiry and a pre-refund or post-refund approval request from the brokerage server through the refund network, and then process the same and accept commissions from the brokerage server, wherein the information requested by the intelligent terminal of the affiliated store is generated only through the brokerage server, (Corritorri:  pgh 56, “The cardholder may provide such data items as…passport information and the like”; pgh 29, “The transaction processor may be configured to communicate with the tax authority to obtain funding corresponding to the tax refund value, pgh 55, “The knowledge base provides access to ‘know your customer’ data for relevant participants involved in the tax refund process.”)
wherein, when a refund from the TaxVAN server to the brokerage server is completed through a network system in response to the pre-refund or post-refund approval request, the brokerage server is configured to store information depending on a refund progress decision in the brokerage server, and then, notify the affiliated store of the result in order for the affiliated store to store information immediately before the transaction is completed and to issue a credit card receipt and a tax refund receipt to the foreign buyer such that purchase and payment processing and tax refund processing at the affiliate store are performed only by the brokerage server and thus TaxVAN company receives the commissions directly through the brokerage server rather than the affiliated store to prevent incurrence of fee receivables.  (Corritorri:  pgh 5, “Some retailers may choose to operate through a third party refund company.”, pgh 102, “…the tax refund scheme operates through an existing cooperative network of card-issuing banks, acquirers, merchants and payment processors…”, pgh 68, “The role of the VAT server is to act as a link between the parties involved in the VAT refund scheme…to gather data regarding payment transactions that may be eligible for a VAT refund…and to coordinate between the parties to effect a refund of the VAT to the cardholder.”)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the invention to have modified Ostlund to include the teachings of Corritorri because “…the process is by-and-large a manual one and requires engagement between retailers and customers to fill in documentation which reduces the effectiveness of the process, reduces take-up and, ultimately, may discourage overseas visitors from spending on big-ticket items in the home country.  Thus, there is a need to increase the efficiency of the process.” (Corritorri:  pgh 6).  Ostlund/Corritorri does not teach the remaining limitations.  However, Ellan teaches:  
a server of a brokerage agency ("brokerage server") that is configured to perform encryption of the credit card approval request from the intelligent terminal of the affiliated store into PG approval information depending on PG linkage and then e-request the encrypted PG approval information through the PG network, and to perform encryption of the tax refund approval request from the intelligent terminal of the affiliated store into tax refund approval information and then request the encrypted tax refund approval information through the refund network; (Ellan: pgh 89, “…the electronic receipt can be digitally signed and/or encrypted…”, pgh 64)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the invention to have modified Ostlund/Corritorri to include the teachings of Ellan because “A further advantage of the dynamically updated database is an enhancement of security.” (Ellan:  pgh 36).  

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Ostlund (US 2005/0096989 A1) in view of Corritorri (US 2015/0242832 A1).    
Regarding claim(s) 3 and 5:
Ostlund teaches:
a step S1 of confirming, by an intelligent terminal of an affiliated store, credit card approval information depending on credit card payment by a foreign buyer when purchasing a product at an affiliated store, (Ostlund:  pgh 21, “…the system comprises shop terminals which have credit card readers…in order to carry out purchase transactions…”; pgh 32, “The terminals…are provided with means for input of purchase data…”; pgh 44, “When the credit card is swiped in the credit card terminal the computer program is activated in the system for necessary checks as to whether the customer is entitled to an immediate refund, constituted of value-added tax minus a service fee.”)
Ostlund does not teach, however, Corritorri teaches:  
identifying, by the intelligent terminal of the affiliated store, a mobile passport of the foreign buyer, which is configured by [encryption and] digitization of information extracted from a real passport, and confirming, by the intelligent terminal of the affiliated store, the passport information; (Corritorri:  pgh 16, “a transaction processor configured to receive the payment transaction generated by the merchant apparatus and transmitted to it over the network…”; pgh 56, “…the cardholder may provide such data items as: name, address…passport information and the like.”; pgh 57, “All such data items are combined into a suitable cardholder entry in the knowledge base that is accessible by the transaction processor.”)
a step S2 of using, by a brokerage agency (brokerage server), the approval information and passport information confirmed in step S1 so that the brokerage agency requests a passport information inquiry or a pre-refund limit inquiry to TaxVAN company through a refund network; (Corritorri:  pgh 5, “Some retailers may choose to operate through a third party refund company.”, pgh 55, “The knowledge base provides access to ‘know your customer’ data for relevant participants involved in the tax refund process.”)
a step S3 of checking, by the brokerage agency, transaction information including product price and payment information included in the IC credit card depending on the inquiry result in step S2, so that the brokerage agency requests payment approval to PG company using PG network in order to proceed with a payment process and, depending on the inquiry result, notifies the affiliated store of a credit card approval error; (Corritorri:  pgh 43, “The merchant then completes the necessary authentication checks…in order to obtain an authorization for the payment…”)
a step S4 of requesting, by the brokerage agency, pre-refund or post-refund approval to TaxVAN company by the brokerage agency through the refund network if normal approval is granted in step S3; (Corritorri:  pgh 96, “It is currently preferred that the fund provisioning for refunding VAT to the cardholder will be on the basis of pre-funding…”)
a step S5 of storing, by the brokerage agency, information depending on a refund progress decision in a server by the brokerage agency if a refund result from TaxVAN company is successful in response to the pre-refund request in step S4, and then, notifying the affiliated store of the result in order for the affiliated store to store information immediately before the transaction is completed and to issue a credit card receipt and a tax refund receipt to the foreign buyer; (Corritorri:  pgh 93, “…the customs service client receives the one or more payment transaction records from the VAT server and the customs service is presented with a list of the transactions embodied in the payment transaction records including the receipt data…the payment transaction records that are displayed by the customs service client are updated to confirm or deny VAT refund eligibility…”)
a step S6 of requesting, by the brokerage agency, cancellation of the payment approval to PG company by the brokerage agency through PG network if the refund result from TaxVAN company is an error in response to the pre-refund request in step S4, and then, notifying, by the brokerage agency, the affiliated store of the approval cancellation result from PG company so as to complete purchase cancellation; (Corritorri:  pgh 18, “analyse the payment transaction record to determine whether the payment transaction is eligible for a tax refund”)
a step S7 of storing, by the brokerage agency, information depending on a refund progress decision in a server by the brokerage agency if the refund result from TaxVAN company is successful in response to the post-refund request in step S4, and then, notifying the affiliated store of the result in order for the affiliated store to store information immediately before the transaction is completed and to issue a credit card receipt and a tax refund receipt to the foreign buyer; (Corritorri:  pgh 97, “the VAT server may submit a payment request…to the tax authority client through established electronic invoicing infrastructures which comprise sufficient detail regarding the refund-eligible payment transactions to serve as an auditing function.”)
a step S8, by the brokerage agency, of storing corresponding information in a server by the brokerage agency if the refund result from TaxVAN company is an error in response to the post-refund request in step S4, and then, notifying the affiliated store of the result in order for the affiliated store to store transaction information and to issue only a credit card receipt to the foreign buyer; (Corritorri:  pgh 74, “…the VAT server then processes the receipt image data…in order to extract relevant information.”)
a step S9 of generating refund cancellation information and cancelling tax refund when the credit card payment by the foreign buyer is cancelled; and (Corritorri:  pgh 18, “analyse the payment transaction record to determine whether the payment transaction is eligible for a tax refund”)
a step S10 of affording commissions to TaxVAN company through the brokerage agency, wherein the information requested by the intelligent terminal of the affiliated store is generated only through the brokerage server, and purchase and payment processing and tax refund processing at the affiliate store are performed only by the brokerage server and thus TaxVAN server receives the commissions directly through the brokerage server rather  than the affiliated store to prevent incurrence of fee receivables. (Corritorri:  pgh 98, “The VAT server may at this point deduct a fee from the refunded VAT AMOUNT in respect of the service provided to the cardholder.”; pgh 47, “…the transaction processor which validates the accuracy of the transaction information submitted by the acquirer in order to reconcile funds between issuers and acquirers.  This reconciliation process balances funds between payment parties on a regular basis.”)
It would have been obvious to one of ordinary skill in the art before the effective time of filing of the invention to have modified Ostlund to include the teachings of Corritorri because “…the process is by-and-large a manual one and requires engagement between retailers and customers to fill in documentation which reduces the effectiveness of the process, reduces take-up and, ultimately, may discourage overseas visitors from spending on big-ticket items in the home country.  Thus, there is a need to increase the efficiency of the process.” (Corritorri:  pgh 6).


Conclusion
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Hagemier (US 5,903,876) discloses a method of refunding value added tax.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN O PRESTON whose telephone number is (571)270-3918. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL ANDERSON can be reached on 571-270-0508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN O PRESTON/Examiner, Art Unit 3698
December 7, 2022

/ERIC T WONG/Primary Examiner, Art Unit 3698